Exhibit 10.56
BURGER KING HOLDINGS, INC.
2006 OMNIBUS INCENTIVE PLAN
PERFORMANCE AWARD
     Unless defined in this Performance Award Agreement (this “Award
Agreement”), capitalized terms will have the same meanings ascribed to them in
the Burger King Holdings, Inc. 2006 Omnibus Incentive Plan (as it may be amended
from time to time, the “Plan”).
     Pursuant to Section 10 of the Plan, you have been granted a Performance
Award on the following terms and subject to the provisions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the
provisions of the Plan and this Award Agreement, the provisions of the Plan will
govern.

     
Individual Performance Award:
  The number of shares underlying your Individual Performance award (the
“Individual Award”) is available at www.benefits.ml.com under the Grant
Information section.
 
   
Performance Period:
  July 1, [___] through and ending on June 30, [___] (the “Performance Period”)
 
   
Date of Grant:
  [                    ]
 
   
Vesting Schedule:
  3 Year Cliff
 
   
Vesting Date:
  [3rd anniversary of grant date]

     By your electronic acceptance, you and the Company agree that this Award of
Performance Shares is granted under and governed by the terms and conditions of
the Plan and the terms and conditions set forth in the attached Exhibit A.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMS AND CONDITIONS OF THE
PERFORMANCE AWARD
No Payment for Shares.
     No payment is required for Performance Shares that you receive under this
Award.
Nature of Award.
     The Individual Award represents the opportunity to receive the number of
Performance Shares earned as provided for below under “Determination of Number
of Performance Shares Earned,” subject to the sections below entitled
“Settlement of Performance Shares” and “Termination”. To the extent dividends
are paid on Shares during the period from the Date of Grant, but prior to the
settlement of the Performance Shares, you shall receive an amount in cash or
shares (to be determined by the Company) for each of your vested and unvested
Performance Shares equal to the amount per share of the dividend, but such
amount of cash or shares shall not be paid out to you until settlement of the
Performance Shares.
Determination of Number of Performance Shares Earned.
     The number of “Performance Shares” earned as of the end of a Performance
Period, if any, shall be determined as follows:
[# of Performance Shares = Company Performance Factor x Individual Award]
The “Company Performance Factor” shall be determined by the Committee in its
sole discretion on or before [date that is 90 days following beginning of
performance period (or, if earlier, 1/4 of the way through performance period)]
based on: Profit before Taxes.
Settlement of Performance Shares.
     The Company shall deliver to you that number of Shares equal to the number
of Performance Shares earned as of the end of the Performance Period, as
determined above, on or as soon as practicable after the Vesting Date, subject
to the section entitled “Termination” below. You will have no rights of a
shareholder with respect to the Shares until such Shares have been delivered to
you.
Termination.
     Except as set forth below in this section, upon a termination of your
employment for any reason you will forfeit all of your Performance Awards that
are unvested at the time of termination, regardless of whether they have been
earned, without any consideration due to you.
     In the case of Performance Shares that have a cliff vesting schedule, if
your employment terminates after the one-year anniversary of the Date of Grant,
but prior to the Vesting Date by

 



--------------------------------------------------------------------------------



 



reason of death or Disability, you will become vested, on the date of
termination, in the number of Performance Shares that you would have been
entitled to on the Grant Date anniversary immediately preceding the termination
date, as if the vesting schedule had been in equal annual installments over the
vesting period. For example, if the earned Performance Shares under this Award
equal 400 Shares, the cliff vesting period is four years, and your employment
terminates in month 30 after the Date of Grant due to Disability, you will
become immediately vested in 200 Shares.
     Further, in the event of involuntary termination of your employment
(whether or not in breach of local labor laws), your right to receive
Performance Shares and vest under the Plan, if any, will terminate effective as
of the date that you are no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), your right to receive Performance Shares
pursuant to the Individual Award after termination of employment, if any, will
be measured by the date of termination of your active employment and will not be
extended by any notice period mandated under local law; the Committee shall have
the exclusive discretion to determine when you are no longer actively employed
for purposes of the Individual Award.
     In the event that a Change in Control occurs prior to the end of the
Performance Period, then as of the effective date of such Change in Control, the
Company Performance Factor shall be deemed to be one, and you shall be deemed to
have earned the number of Performance Shares equal to the number of shares
comprising your Individual Award. In the event that, within twenty-four months
following the date of such Change in Control, your employment is terminated by
the Company Without Cause (as defined below), upon such termination you will
become vested in, and entitled to receive, the total number of Performance
Shares. Additionally, if you have an employment agreement with the Company or
one of its Affiliates that defines the term “Good Reason”, then in the event
that a Change in Control occurs and, within twenty-four months following the
date of such Change in Control, your employment is terminated by you for Good
Reason (as defined in the employment agreement), upon such termination you will
become vested in, and entitled to receive, the total number of Performance
Shares.
     In the event that there is a conflict between the terms of this Award
Agreement regarding the effect of a termination of employment on your Award and
the terms of any employment agreement or offer, promotion or confirmation letter
with the Company or one of its Affiliates (“Employment Agreement”), the terms of
your Employment Agreement will govern.
     For purposes of this Award Agreement, the following terms shall have the
following meanings:
     “Cause” means (i) a material breach by you of any of your obligations under
any written agreement with the Company or any of its Affiliates, (ii) a material
violation by you of any of the Company’s policies, procedures, rules and
regulations applicable to employees generally or to employees at your grade
level, including without limitation, the Burger King Companies’ Code of Business
Ethics and Conduct, in each case, as they may be amended from time to time in
the Company’s sole discretion; (iii) the failure by you to reasonably and
substantially perform your

 



--------------------------------------------------------------------------------



 



duties to the Company or its Affiliates (other than as a result of physical or
mental illness or injury); (iv) your willful misconduct or gross negligence that
has caused or is reasonably expected to result in material injury to the
business, reputation or prospects of the Company or any of its Affiliates;
(v) your fraud or misappropriation of funds; or (vi) the commission by you of a
felony or other serious crime involving moral turpitude; provided that if you
are a party to an Employment Agreement at the time of your termination of
employment and such Employment Agreement contains a different definition of
“cause” (or any derivation thereof), the definition in such Employment Agreement
will control for purposes of this Award Agreement.
     If you are terminated Without Cause and, within the twelve (12) month
period subsequent to such termination of employment, the Company determines that
your employment could have been terminated for Cause, subject to anything to the
contrary that may be contained in your Employment Agreement at the time of your
termination of employment, your employment will, at the election of the Company,
be deemed to have been terminated for Cause, effective as of the date the events
giving rise to Cause occurred.
     “Disability” means (i) a physical or mental condition entitling you to
benefits under the long-term disability policy of the Company covering you or
(2) in the absence of any such plan, a physical or mental condition rendering
you unable to perform your duties for the Company or any of its Affiliates for a
period of six (6) consecutive months or longer; provided that if you are a party
to an Employment Agreement at the time of your termination of employment and
such Employment Agreement contains a different definition of “disability” (or
any derivation thereof), the definition in such Employment Agreement will
control for purposes of this Award Agreement.
     “Without Cause” means a termination of your employment other than by the
Company for Cause, by you for any reason, or by reason of your death or
Disability (as defined above); provided that if you are a party to an Employment
Agreement at the time of your termination of employment and such Employment
Agreement contains a different definition of “without cause” (or any derivation
thereof), the definition in such Employment Agreement will control for purposes
of this Award Agreement.
Taxes.
     Regardless of any action the Company or your employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items legally due by
you is and remains your responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Individual Award,
including the grant or vesting of the Individual Award, the subsequent sale of
Performance Shares acquired pursuant to such vesting and the receipt of any
dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the Individual Award to reduce or eliminate your liability for
Tax-Related Items.
     Prior to settlement of the Individual Award, you will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on

 



--------------------------------------------------------------------------------



 



account obligations of the Company and/or the Employer. In this regard, you
authorize the Company and/or the Employer to withhold all applicable Tax-Related
Items legally payable by you from your wages or other cash compensation paid to
you by the Company and/or the Employer or from proceeds of the sale of
Performance Shares. Alternatively, or in addition, if permissible under local
law, the Company may (1) sell or arrange for the sale of Performance Shares that
you acquire to meet the withholding obligation for Tax-Related Items, and/or
(2) withhold in Performance Shares, provided that the Company only withholds the
amount of Performance Shares necessary to satisfy the minimum withholding
amount. If the Company or the Employer satisfies the obligation for Tax-Related
Items by withholding a number of whole Performance Shares as described herein,
you will be deemed to have been issued the full number of Performance Shares
subject to this Award, notwithstanding that a number of the Performance Shares
is held back solely for the purpose of paying the Tax-Related Items due as a
result of the vesting of this Individual Award. Finally, you will pay to the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold as a result of your participation in the
Plan or your receipt of Performance Shares that cannot be satisfied by the means
previously described. The Company may refuse to honor the vesting and refuse to
deliver the Performance Shares if you fail to comply with your obligations in
connection with the Tax-Related Items as described in this section.
No Guarantee of Continued Service.
     You acknowledge and agree that the performance, vesting and settlement of
this Individual Award as provided for herein is earned only by continuing as an
employee at the will of the Company (not through the act of being hired or being
granted this Individual Award). You further acknowledge and agree that this
Award Agreement, the transactions contemplated hereunder and the performance,
vesting and settlement terms do not constitute an express or implied promise of
continued employment for any period or at all and will not interfere in any way
with your right or the Company’s or any Affiliate’s right to dismiss you from
employment at any time or for any reason not prohibited by law and will not
confer upon you any right to continue your employment for any specified period
of time.
Termination for Cause; Restrictive Covenants.
     In consideration for the grant of this Individual Award and for other good
and valuable consideration, the sufficiency of which is acknowledged by you, you
agree as follows:
     Upon (i) a termination of your employment for Cause, (ii) a retroactive
termination of your employment for Cause as permitted herein or under your
Employment Agreement, (iii) a violation of any post-termination restrictive
covenant (including, without limitation, non-disclosure, non-competition and/or
non-solicitation) contained in your Employment Agreement or (iv) a violation of
any post-termination restrictive covenant (including, without limitation,
non-disclosure, non-competition and/or non-solicitation) contained in any
separation or termination or similar agreement you may enter into with the
Company or one of its Affiliates in connection with your termination of
employment, any Performance Shares you then hold that have not been settled
shall be immediately forfeited and the Company may require that you repay (with
interest or appreciation (if any), as applicable, determined up to the date
payment is made), and you shall promptly repay (in cash or in Shares), to the
Company, the Fair Market

 



--------------------------------------------------------------------------------



 



Value of any Shares (including Shares withheld for taxes) received upon the
settlement of Performance Shares during the period beginning on the date that is
one year before the date of your termination and ending on the first anniversary
of the date of your termination. The Fair Market Value of any such Shares shall
be determined as of the date the Performance Shares were settled.
Company’s Right of Offset.
     If you become entitled to a distribution of benefits under this Individual
Award, and if at such time you have any outstanding debt, obligations or other
liability representing an amount owing to the Company or any of its Affiliates,
then the Company or its Affiliates, upon a determination by the Committee, and
to the extent permitted by applicable law, may offset such amount so owing
against the amount of benefits otherwise distributable.
Acknowledgment of Nature of Award.
     In accepting this grant of an Individual Award, you acknowledge that:
     (a) the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan;
     (b) this grant of an Individual Award is voluntary and occasional and does
not create any contractual or other right to receive future awards of
Performance Shares, or benefits in lieu Performance Shares even if Performance
Shares have been awarded repeatedly in the past;
     (c) all decisions with respect to future awards, if any, will be at the
sole discretion of the Company;
     (d) your participation in the Plan is voluntary;
     (e) this Individual Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Employer and is outside the scope of your employment contract, if any;
     (f) this Individual Award is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;
     (g) neither this Individual Award nor any provision of this Award
Agreement, the Plan or the policies adopted pursuant to the Plan confer upon you
any right with respect to employment or continuation of current employment, and
in the event that the Employee is not an employee of the Company, Performance
Shares shall not be interpreted to form an employment contract or relationship
with the Company;
     (h) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

 



--------------------------------------------------------------------------------



 



     (i) if you receive Shares, the value of such Shares acquired upon vesting
of Performance Shares may increase or decrease in value; and
     (j) no claim or entitlement to compensation or damages arises from
termination of this Individual Award, and no claim or entitlement to
compensation or damages shall arise from any diminution in value of the
Performance Shares or Shares received upon vesting of the Performance Shares
resulting from termination of your employment by the Employer (for any reason
whatsoever and whether or not in breach of local labor laws) and you irrevocably
release the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Award Agreement, you shall be
deemed irrevocably to have waived your entitlement to pursue such claim.
Data Privacy Notice and Consent.
     You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement by and among, as applicable, the Employer, the Company, its
Subsidiaries and its affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.
     You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Performance Shares or any
other entitlement to Shares awarded, canceled, vested, unvested or outstanding
in your favor, for the purpose of implementing, administering and managing the
Plan (“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Employee’s country, or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than your country. You understand that you may request a list with
the names and addresses of any potential recipients of the Data by contacting
your local human resources representative. You authorize the recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the Shares
received upon settlement of the Performance Shares may be deposited. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand that refusal or
withdrawal of consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
No Compensation Deferrals.

 



--------------------------------------------------------------------------------



 



     Neither the Plan nor this Award Agreement is intended to provide for a
deferral of compensation that would subject the Performance Shares to taxation
prior to the issuance of Shares as a result of U.S. Internal Revenue Code
Section 409A (“Section 409A”). Notwithstanding anything to the contrary in the
Plan or this Award Agreement, the Company reserves the right to revise this
Award Agreement as it deems necessary or advisable, in its sole discretion and
without your consent, to comply with Section 409A or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A prior
to the actual payment of Shares pursuant to this Individual Award. If you are
subject to U.S. taxes, all Performance Shares that you are entitled to at
vesting will be issued to you within the period ending no later than the date
that is 21/2 months from the end of (i) your tax year that includes the
applicable date of vesting, or (ii) the Company’s tax year that includes the
applicable date of vesting (which payment schedule is intended to comply with
the “short-term deferral” exemption from the application of Section 409A).
Securities Laws.
     By accepting this Individual Award, you acknowledge that federal or local
securities laws and/or the Company’s policies regarding trading in its
securities may limit or restrict your right to buy or sell Shares, including,
without limitation, sales of Shares acquired in connection with your Performance
Shares. You agree to comply with such securities law requirements and Company
policies, as such laws and policies are amended from time to time.
Entire Agreement; Dispute Resolution; Governing Law.
     The Plan, this Award Agreement and, to the extent applicable, your
Employment Agreement, constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and you with respect to the subject
matter hereof. This Award Agreement may not be modified in a manner that
adversely affects your rights heretofore granted under the Plan, except with
your consent or to comply with applicable law as provided for in Section 14 of
the Plan. This Award Agreement is governed by the laws of the State of Delaware
without regard to its principles of conflict of laws.
     The Company and you agree that any dispute or controversy arising under or
in connection with this Award Agreement shall be resolved by final and binding
arbitration before the American Arbitration Association (“AAA”). The arbitration
shall be conducted in accordance with AAA’s National Rules for the Resolution of
Employment Disputes then in effect at the time of the arbitration. The
arbitration shall be held in Miami, Florida.
     By signing this Award Agreement, you acknowledge receipt of a copy of the
Plan and represent that you are familiar with the terms and conditions of the
Plan, and hereby accept this Award subject to all provisions in this Award
Agreement and in the Plan. You hereby agree to accept as final, conclusive and
binding all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Award Agreement.
Electronic Delivery.

 



--------------------------------------------------------------------------------



 



     The Company may, in its sole discretion, decide to deliver any documents
related to Performance Shares awarded under the Plan or future Performance
Shares that may be awarded under the Plan by electronic means or request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
Agreement Severable.
     In the event that any provision in this Award Agreement will be held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Award Agreement.
Language.
     If you have received this Award Agreement or any other document related to
the Plan translated into a language other than English and if the translated
version is different that the English version, the English version will control.

 